  Case 14-80673       Doc 64     Filed 04/01/19 Entered 04/01/19 10:58:36           Desc Main
                                   Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13
ROGELIO E. TRINIDAD
CENONA ANDREA S. TRINIDAD                                    CASE NO. 14-80673


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     Select Portfolio Servicing Inc.                 Court claim #: 8
Last four digits of any number used to identify the debtor’s account: 9875


 Final Cure Amount
 Amount of Prepetition Arrears         $2760.11


 Amount Paid by Trustee                $2760.11




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨      Thru the Chapter 13 Plan               x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 4/1/19                                 /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 1st
Day of April, 2019

Dated: 4/1/19                                 /s/Cynthia K. Burnard
 Case 14-80673    Doc 64   Filed 04/01/19 Entered 04/01/19 10:58:36   Desc Main
                             Document     Page 2 of 2

SELECT PORTFOLIO SERVICING INC as servicing agent
for FED HOME LOAN MTG CORP as TRUSTEE
MFSLST SERIES 2018-2
PO BOX 65450
SALT LAKE CITY, UT 84165

WELLS FARGO HOME MORTGAGE
BANKRUPTCY DEPARTEMENT
3476 STATEVIEW BLVD.
FT. MILL, SC 29715

CODILIS & ASSOCIATES P C
BANKRUPTCY DEPARTMENT
15W030 N FRONTAGE RD SUITE 100
BURR RIDGE, IL 60527

ROGELIO E. TRINIDAD
CENONA ANDREA S. TRINIDAD
2120 PRESWICK LANE
WOODSTOCK, IL 60098

DAVID H. CARTER
ATTORNEY AT LAW
308 W. STATE STREET, SUITE 215
ROCKFORD, IL 61101
